                             FREEMAN, NOOTER & GINSBERG
                                        ATTORNEYS AT LAW
LOUIS M. FREEMAN                                                             75 MAIDEN LANE
THOMAS H. NOOTER                                                                SUITE 503
LEE A. GINSBERG                                                             NEW YORK, N.Y. 10038
   _________                                                                      _________

                                                                                     _____
NADJIA LIMANI                                                                  (212) 608-0808
OF COUNSEL                                                                 TELECOPIER (212) 962-9696
    _________                                                              E-MAIL: FNGLAW@AOL.COM
CHARLENE RAMOS                                                                WWW.FNGLAW.COM
OFFICE MANAGER
                                          April 15, 2020

BY ECF
Honorable Kiyo A. Matsumoto
United States District Judge
United States Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201
                                  Re: United States v. Eric Sedge
                                       16 CR 537 (KAM)

Dear Judge Matsumoto:

        On behalf of Eric Sedge, we seek emergency relief from the dangerous health conditions
under which he is being detained at FCI Danbury. As the Court may be aware, on April 3, 2020,
the Attorney General issued a memorandum providing guidance to the Director of the Bureau of
Prisons regarding the increase of the use of home confinement at institutions most affected by
COVID-19. FCI Danbury is one such institution. See 4/3/2020 AG Memorandum,
https://www.justice.gov/file/1266661/download. “As you know, we are experiencing significant
levels of infection at several of our facilities, including FCI Oakdale, FCI Danbury, and FCI
Elkton. We have to move with dispatch in using home confinement, where appropriate, to move
vulnerable inmates out of these institutions.” Id. at 1. FCI Danbury currently has the sixth
highest rate of positive cases in the BOP system. COVID-19 Cases, www.bop.gov/coronavirus.

        Mr. Sedge is an appropriate candidate for home confinement based on the criteria
established by the Attorney General in his March 26, 2020 memorandum to the Director of the
Bureau of Prisons:

        1)   Age and vulnerability of the inmate;
        2)   Security level of the facility currently holding the inmate;
        3)   Inmate’s conduct in prison;
        4)   Inmate’s PATTER score;
        5)   Inmate’s Re-entry Plan; and
        6)   Inmate’s crime of convictions and assessment of danger posed by the inmate to the
             community.

3/26/20 AG Memorandum, https://www.justice.gov/file/1262731/download.




                                                                                                       1
        Mr. Sedge is fifty-two years old and has a family history of heart and respiratory issues.
He has been in federal custody since June 2, 2016.1 Mr. Sedge was sentenced to a term of
seventy-two months and five years’ supervised release for a non-violent drug offense. He has a
PATTERN score of LOW, is currently in RDAP and has had no infractions or tickets while in
BOP custody. Mr. Sedge’s re-entry plan includes returning to his parent’s residence in Great
Neck, Long Island where he will have his own room and be able to self-quarantine if necessary.
He is a low recidivism risk given his age and his five-year term of supervised release.

        Given Mr. Sedge’s age and family health history and the dangerous rate of the increase in
positive cases at FCI Danbury, we respectfully move for a reduction of his sentence to time
served based on compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) with a period of
home confinement as a condition of his supervised release. Such a decision would be consistent
with the 3553(a) sentencing factors and applicable policy statements issued by the Sentencing
Commission. Mr. Sedge has served the majority of a sentence that balances the seriousness of his
criminal conduct with his acceptance of responsibility. His excellent record while incarcerated,
which we highlighted when Mr. Sedge was sentenced,2 reflects an individual who is not a danger
to the community.

    However, should the Court find that Mr. Sedge has not proven an exception to the exhaustion
requirement of 18 U.S.C. § 3582(c)(1)(A) or that he is otherwise ineligible for compassionate
release, we request that the Court 1) order the Bureau of Prisons to rule on our April 10, 2020
request as soon as possible and 2) recommend to the Bureau of Prisons that Mr. Sedge serve the
remainder of his sentence on home confinement pursuant to the 3/26/2020 and 4/3/2020
memorandums issued by the Attorney General and the expansion of home confinement
eligibility authorized by the CARES Act.3

    A. Mr. Sedge’s Request to Warden D.K. Williams

        On April 10, 2020 undersigned counsel wrote via electronic mail to Warden D.K. Williams,
Regional Director David Paul and BOP counsel for the North East region Les Owen requesting
the early release of Mr. Sedge to home confinement pursuant to 18 U.S.C. § 3624, the CARES Act
and the above-referenced 3/26/2020 and 4/3/2020 Attorney General memorandums. We have not
received confirmation of the e-mail by the Bureau of Prisons.




1
   As will be detailed infra, Mr. Sedge has been incarcerated since March 13, 2016 when he was arrested and
detained at the Nassau County Correctional Center.
2
   To remind the Court, while at the MDC, Mr. Sedge obtained many course certificates, including three from the
Columbia University Center of Justice program, assisted inmates as a tutor, taught several certificate courses, and
worked in the kitchen preparing meals for both inmates and staff.
3
  “The CARES Act, which was signed into law on March 27, 2020, permits the BOP Director in certain
circumstances to “lengthen the maximum amount of time” for which home confinement is authorized.
CARES Act, P.L. 116-136, § 12003(b)(2) (2020).” Congressional Research Service, “Federal Prisoners and
COVID-19:        Background       and    Authorities    to    Grant    Release,”    page     13,     n.   73,
https://crsreports.congress.gov/product/pdf/R/R46297 (updated April 2, 2020). The Attorney General cited
the CARES Act in advocating for the increased use of home confinement by the BOP. “In addition, the
CARES Act now authorizes me to expand the cohort of inmates who can be considered for home release
upon my finding that emergency conditions are materially affecting the functioning of the Bureau of Prisons.”
4/4/2020 AG Memorandum, https://www.justice.gov/file/1266661/download.

                                                                                                                      2
        Pursuant to the First Step Act, this Court has the authority to reduce Mr. Sedge’s sentence
to time served.

        [U]pon motion of the Director of the Bureau of Prisons, or upon motion of the
        defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
        behalf or the lapse of 30 days from the receipt of such a request by the warden of
        the defendant’s facility, whichever is earlier . . . , after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—
        (i) extraordinary and compelling reasons warrant such a reduction; . . . and that
        such a reduction is consistent with applicable policy statements issued by the
        Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

        U.S.S.G. § 1B1.13 Application Note 1 (2018), provides that “extraordinary and
compelling reasons” include (A) the medical condition of the defendant, (B) the age of the
defendant, (C) his or her family circumstances, and (D) any other extraordinary and compelling
reason that the Director of the Bureau of Prisons determines. Many courts have therefore applied
the First Step Act in granting compassionate release and reducing sentences for defendants based
on the extraordinary and compelling reasons of inmates’ medical conditions and the severe
health risks posed by the coronavirus in confinement.4

       Under ordinary circumstances, a defendant is required to wait thirty days from the
Warden’s receipt of a request for a reduction of sentence based on extraordinary and compelling
circumstances before they are permitted to petition the court for such relief. However, as the
Second Circuit stated in Washington v. Barr, 925 F.3d 109 (2d Cir. 2019),

        Even where exhaustion is seemingly mandated by statute or decisional law, the
        requirement is not absolute. The Supreme Court itself has recognized exceptions
        to the exhaustion requirement under ‘three broad sets of circumstances.’
        McCarthy, 503 U.S. at 146. First, exhaustion may be unnecessary where it would
        be futile, either because agency decisionmakers are biased or because the agency
        has already determined the issue. Id. at 148. …The Supreme Court has further
        stated that exhaustion may be unnecessary where the administrative process
        would be incapable of granting adequate relief. See McCarthy, 503 U.S. at 147.
        Finally, exhaustion may be unnecessary where pursuing agency review would
        subject plaintiffs to undue prejudice. McCarthy, 503 U.S. at 146-47.


4
 See, e.g., United States v. Resnick, No. 14 Cr. 810 (CM) (S.D.N.Y. Apr. 2, 2020), D.E. 461; United States v. Perez,
No. 17 Cr. 513 (AT) (S.D.N.Y. Apr. 1, 2020), D.E. 98; United States v. Dana, No. 14 Cr. 405 (JMF) (S.D.N.Y. Mar.
31, 2020), D.E. 108; United States v. Campagna, No. 16 Cr. 78 (LGS), 2020 WL 1489829, at *1 (S.D.N.Y. Mar. 27,
2020); United States v. Marin, No. 15 Cr. 252 (PKC) (E.D.N.Y. Mar. 30, 2020), D.E. 1325–26; see also United
States v. Edwards, No. 17 Cr. 3 (NKM), (Apr. 2, 2020), D.E. 134; United States v. Hernandez, No. 18 Cr. 20474
(CMA) (S.D. Fla. Apr. 2, 2020), D.E. 42; United States v. Williams, No. 04 Cr. 95 (MCR) (N.D. Fla. Apr. 1, 2020),
D.E. No. 91; United States v. Rodriguez, No. 03 Cr. 271 (AB) (E.D. Pa. Apr. 1, 2020), D.E. 135; United States v.
Muniz, No. 09 Cr. 199 (KPE) (S.D. Tex. Mar. 30, 2020), D.E. 578; United States v. Powell, No. 94 Cr. 316 (ESH)
(D.D.C. Mar. 27, 2020), D.E. 97; United States v. Gonzalez, No. 18 Cr. 232 (TOR) (E.D. Wa. Mar. 25, 2020), D.E.
834; United States v. Copeland, No. 05 Cr. 135 (DCN) (D.S.C. Mar. 24, 2020), D.E. 662 and United States v.
Huneeus, No. 19 Cr. 10117 (IT), (D. Mass. Mar. 17, 2020), D.E. 642.
                                                                                                                  3
Id. at 118-19.

        In United States v. Perez, No. 17 Cr. 513, D.E. 98 at 4, Judge Torres found that all three
exceptions applied where an inmate at the MDC moved for a reduction of his term of
imprisonment under 18 U.S.C. 3582(c)(1)(A) having only three weeks left on his sentence.
“Requiring exhaustion, therefore, would be directly contrary to the purpose of identifying and
releasing individuals whose circumstances are ‘extraordinary and compelling.’ Accordingly, the
Court holds that Perez’s undisputed fragile health, combined with the high risk of contracting
COVID-19 in the MDC, justifies waiver of the exhaustion requirement.” Id. at 6. As will be
detailed below, the situation at FCI Danbury is worsening by the day. Any additional time
restraint on Mr. Sedge’s application for a reduction in his sentence is potentially life-threatening
and therefore unduly prejudicial. Accordingly, the Court is authorized to rule on this application
without requiring Mr. Sedge to exhaust his administrative remedies, i.e. wait until May 10, 2020,
thirty days from the date of our letter to Warden Williams, to rule on this application.

      B. COVID-19 Poses Physical Risks to Eric Sedge as an FCI Danbury Inmate

        As is apparent from the data relating to the number of positive cases in the BOP system, ,
see Federal Defenders’ chart infra, conditions of confinement create an optimal environment for
the transmission of contagious disease. See, Joseph A. Bick, Infection Control in Jails and
Prisons, 45 Clinical Infectious Diseases 1047, 1047 (Oct. 2007), https://doi.org/10.1086/521910;
see also, “An Epicenter of the Pandemic Will Be Jails and Prisons, If Inaction Continues,” The
New York Times (Mar. 16, 2020), https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-
jails.html. Public health experts are unanimous in their opinion that incarcerated individuals “are
at special risk of infection, given their living situations,” and “may also be less able to participate
in proactive measures to keep themselves safe,” and “infection control is challenging in these
settings.” See, “Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-
President Mike Pence, and Other Federal, State, and Local Leaders from Public Health and
Legal Experts in the United States,” March 2, 2020, https://bit.ly/2W9V6oS.

        As of today’s date, there are thirty-seven inmates and thirty-two staff members who have
tested positive at FCI Danbury.5 The BOP is not releasing data regarding how many tests have
been given at each institution. Assuming only symptomatic individuals are being assessed for
testing, as long as the BOP fails to test all inmates and staff, including symptomatic and
asymptomatic individuals, the numbers of inmates and staff that test positive will remain low.
These numbers are dangerously deceiving. One may be asymptomatic and be infected and infect
others. Indeed, Dr. Anthony Fauci stated that perhaps as many as fifty percent of those infected
are asymptomatic. See, “As many as half of those with the coronavirus could be asymptomatic,
Fauci says,” The New York Times (April 5, 2020),
https://www.nytimes.com/2020/04/05/world/coronavirus-live-news-updates.html#link-
327dd1e4.




5
    Number of positive cases obtained from www.bop.gov/coronavirus.
                                                                                                     4
        As of April 13th, the BOP reported 589 cases (388 inmates and 201 staff),6 an increase
from 314 total cases the prior week. As the following chart indicates,7 the number of positive
cases, is increasing exponentially on a daily basis:




Chart obtained from Federal Defenders’ home page, www.federaldefendersny.org. One shudders
to imagine what the numbers will look like at the end of this week as the number of positive cases
continues to rise. Mr. Sedge’s request for relief is reasonable and necessary in light of the
exceptionally dangerous conditions at FCI Danbury and the BOP’s demonstrated inability to
safeguard inmates from this potentially lethal virus.

        To be clear, Mr. Sedge and all inmates at FCI Danbury are not able to utilize the majority
of the safe practices recommended by the CDC to keep individuals safe from COVID-19. Per the
CDC, everyone should 1) clean their hands often, 2) avoid close contact, 3) cover their mouths and
noses with a cloth face cover when around others, 4) cover coughs and sneezes and 5) clean and
disinfect frequently touched surfaces daily. See, Centers for Disease Control and Prevention,
“How to Protect Yourself and Others,” https://www.cdc.gov/coronavirus/2019-ncov/prevent-
getting-sick/prevention.html (last visited April 8, 2020).

        Mr. Sedge is not able to properly clean his hands often, avoid close contact with others or
clean and disinfect frequently touched surfaces. “Currently, the BOP has enacted a national 14-
day action plan to increase social distancing in the facilities. Specifically, inmates in every

6
  Id.
7
  Per the Federal Defenders’ website, this chart was created with “numbers obtained from
www.bop.gov/coronavirus on a daily basis. Media has reported that this website may understate the number that
have tested positive. here is good reason to believe that the numbers reported by the BOP understate the actual
number of tested-positive cases. Compare M. Licon-Vitale, MCC Warden, and D. Edge, MDC Warden, Response to
EDNY Administrative Order 2020-14 (Apr. 7, 2020)
at https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at MDC
Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at www.bop.gov/coronavirus (2 positive
inmates at MDC Brooklyn).” Homepage, https://federaldefendersny.org.



                                                                                                             5
institution will be secured in their assigned cells.” M. Licon-Vitale, MCC Warden, and D. Edge,
MDC Warden, Response to EDNY Administrative Order 2020-14 (Apr. 7, 2020)
at https://www.nyed.uscourts.gov/pub/ bop/MDC_20200407_042057.pdf. The nature of
incarceration makes avoiding close contact with others/social distancing impossible. Inmates
share toilets, sinks, showers and other common areas. Mr. Sedge informs counsel that while he
is not locked in his cell, his unit of approximately 85 inmates is locked in and because inmates
have been provided with additional phone minutes this month due to the pandemic, there is
crowding around the phone area.

         In addition, communal areas and devices, including phones, touched by virtually every
inmate in the unit, are seldom, if adequately, disinfected. Disinfectant cleaning supplies are
extremely scarce, effectively prohibiting Mr. Sedge from practicing the personal hygiene
recommended to minimize the risk of infection. BOP restrictions prevent disinfectants containing
alcohol, the only effective cleanser for this contagion. See, ABC News, “Despite corona virus
warnings, federal Bureau of Prisons still transporting inmates: Sources,” (March 23, 2020)
https://abcnews.go.com/Health/warnings-bureau-prisonstransportinginmatessources/story?id=
69747416 (“The BOP is running on empty with hand sanitizer, soap and masks, sources said,
adding that the BOP doesn’t have the ability to order more due to backorder.”). Accordingly,
because the inmates’ sinks are not properly disinfected, they are not effectively cleaning their
hands often.

        As long as these conditions are present and testing is minimal, COVID-19 will continue
to spread at FCI Danbury, putting each inmate and staff member at risk. As of today, there have
been fourteen inmate deaths nationwide. Press Releases,
https://www.bop.gov/resources/press_releases.jsp. As we are all now well aware, this rampant
virus does not discriminate. However, inmates in densely populated jails with inadequate and
mediocre medical care and safeguards have a far greater chance of infection and will become
victims in short order.

        While we do not claim that early release guarantees that Mr. Sedge would be immune from
contracting the virus. But he would have a fighting chance to protect himself by self-quarantining
in a private residence where he would have access to effective alcohol-based disinfectant; where
he would not be housed with innumerable people who have no independent ability to self-
quarantine or engage in recommended social distancing; where he could avail himself of masks,
gloves and other safeguards, including the opportunity to be tested and access medical care.

         “The Honorable Lorna G. Schofield recently granted an application for sentence
reduction under § 3582(c) under similar circumstances. See United States v. Campagna, No. 16
Cr. 78-01, 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020). Judge Schofield approved the
request of a defendant confined to the Brooklyn Residential Reentry Center (the “RCC”) stating
that his ‘compromised immune system, taken in concert with the COVID-19 public health crisis,
constitutes an extraordinary and compelling reason to modify [d]efendant’s sentence on the
grounds that he is suffering from a serious medical condition that substantially diminishes his
ability to provide self- care within the environment of the RCC.’ Id. at *3 (citing U.S.S.G. §
1B1.13 comment. n.1(A)). The same justifications apply here.” Perez, at 7.




                                                                                                  6
                                               CONCLUSION

        To quote the Honorable Jesse M. Furman:

        The country faces unprecedented challenges from the novel Coronavirus
        (“COVID-19”) pandemic. Those detained in jails and prisons face particularly
        grave danger... Realistically, the best — perhaps the only — way to mitigate the
        damage and reduce the death toll is to decrease the jail and prison population by
        releasing as many people as possible… [T]here are many cases where temporary

United States v. Nkanga, 18 Cr. 713 (JMF), D.E. 87 at 1, 2 (Mar. 31, 2020 S.D.N.Y.) (internal
citations omitted) (Court ‘powerless’ to grant temporary release for sentenced inmate.).

        Because of the emergent and dangerous COVID-19 outbreak and Mr. Sedge’s age and
family health history, we respectfully request that the Court reduce Mr. Sedge’s sentence to time
served and order his immediate release. In making this request, we ask the Court to consider the
guidance promulgated by the Attorney General to the Director of the BOP, specifically as it refers
to FCI Danbury and the fact the Mr. Sedge has not received credit for all of his incarceration related
to this matter8 and for his participation in the RDAP program. Such a decision would be consistent
with the 3553(a) sentencing factors for the reasons stated supra. However, should the Court
determine Mr. Sedge is not entitled to an exception of the exhaustion requirements or is otherwise
not entitled to compassionate release, we respectfully request that the Court 1) order the Bureau of
Prisons to rule on our April 10, 2020 request as soon as possible and 2) recommend to the Bureau
of Prisons that Mr. Sedge serve the remainder of his sentence on home confinement pursuant to
the 3/26/20 and 4/2/20 memorandums issued by the Attorney General and the expansion of home
confinement eligibility authorized by the CARES Act.

       Extraordinary and potentially fatal circumstances require swift and uncommon action.
Inmates at FCI Danbury inmates are testing positive for COVID-19, others will get sick, and others
may die. We have a professional responsibility to safeguard their health and well- being.



8
   On May 29, 2019, Mr. Sedge was sentenced by Your Honor to 72 months’ incarceration with credit for time
served from June 2, 2016 through May 29, 2019 and with a recommendation for placement in the RDAP
(Residential Drug Abuse Program) if deemed appropriate by the BOP. Mr. Sedge advised counsel that he arrived at
FCI Danbury on or around September 19, 2019 and was placed in a RDAP program starting November 4, 2019 and
ending August 4, 2020. He was due to receive six months of jail credit for his completion of the program moving his
release date from June 25, 2021 to January 30, 2021. However, in February of this year, Mr. Sedge advised counsel
that the RDAP program had been shut down due to disciplinary issues (unrelated to his participation) caused by
inmates participating in the program. Accordingly, Mr. Sedge was not able to complete the program or receive the
six-month credit. His current release date has been set as March 7, 2021.
          Not only is Mr. Sedge not receiving credit for his participation in the RDAP program, additionally, he has
not received credit for the time he was incarcerated in Nassau County relating to the charges for which he pled
guilty before this Court. More specifically, on March 13, 2016, Mr. Sedge was arrested by local authorities in
Nassau County (for conduct which was ultimately incorporated into his federal charges) and housed at the Nassau
County Correctional Center. On June 2, 2016, he was arrested on federal charges in this matter and transferred to
the MDC in Brooklyn. According to the BOP’s computation data sheet (attached as Exhibit A), he received credit
from March 13, 2016 through March 30, 2016 but not for April 1, 2016 through June 1, 2016. He was not
prosecuted by New York State for this arrest, and therefore the time period from April 1, 2016 through June 1, 2016
has not been credited to any other sentence.


                                                                                                                  7
      For the above-stated reasons, we urge the Court to grant the relief requested for Eric Sedge.
Your consideration is greatly appreciated.

                                                     Respectfully submitted,

                                                     /s/ Louis M. Freeman
                                                     Louis M. Freeman

cc: AUSA Michael Keilty




                                                                                                 8
